Citation Nr: 0922753	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran and his spouse testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in November 2008.  A transcript of that 
hearing has been associated with the claims folder.  

The RO received additional VA and private medical evidence 
following the issuance of the last statement of the case 
(SOC) in December 2005.  However, a review of that evidence 
reveals that it is not relevant to the disposition of the 
right knee issue on appeal, such that a remand to the RO for 
preparation of another supplemental statement of the case 
(SSOC) is not required.  See 38 C.F.R. §§ 19.31(b), 19.37(a) 
(2008).  In any event, the Board is remanding the claim at 
issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, a more current VA examination is warranted to 
adequately rate the Veteran's service-connected right knee 
disability.  Where the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  His last 
VA examination for his right knee was in September 2004, so 
over four years ago.  A more current examination would be 
helpful in deciding his appeal, especially since he has 
asserted a worsening of his right knee disability since 
September 2004.  See videoconference hearing testimony at 
page 3.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect.  See 38 
U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) (2008); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination").  See also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old 
examination too remote to be contemporaneous where appellant 
submitted evidence indicating disability had since worsened).  
Therefore, a remand is necessary for a more current VA 
examination for his increased rating claim at issue.  

Second, he has not received a Veterans Claims Assistance Act 
(VCAA) letter in compliance with the U. S. Court of Appeals 
for Veterans Claims (Court's) decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter 
should advise him concerning the elements of a 
disability rating and an effective date.  The Board sees he 
already has received a June 2008 VCAA letter compliant with 
the more recent decision of the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  So no further Vasquez notice 
is required.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
complying with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the disability rating and 
effective date elements of his claim.

2.	Then schedule the Veteran for a VA 
orthopedic examination to assess the 
current severity of his right knee 
disorder.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary, including X-rays.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history - including, in particular, the 
records of any recent treatment.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the Veteran, the 
examiner should discuss all impairments 
associated with the right knee 
disability, including the extent of the 
arthritis, range of motion in this knee 
(extension to flexion) and all other 
associated functional impairment - 
including pain/painful motion, more or 
less movement than normal, weakened 
movement, 
premature/excess fatigability, 
incoordination, swelling, deformity or 
atrophy from disuse, etc.  An if 
possible, the examiner should also 
specify any additional range-of-motion 
loss due to any of the above factors.  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

      The examiner should also indicate the 
presence or absence of any lateral 
instability and/or recurrent subluxation 
in the right knee.  If instability is 
present, the examiner should specifically 
state whether such instability is slight, 
moderate, or severe.  If instability is 
not found, the examiner should clearly so 
state.

3.	Then, after giving the Veteran time to 
respond to this additional VCAA notice, 
and after completion of the above 
development, readjudicate his increased 
rating claim in light of any additional 
evidence received since the December 2005 
SOC.  If the claim is not granted to his 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




